                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF NEW YORK




    G.M.,
                                                               20-CV-174
                           Plaintiff,

                   vs.

    BOY SCOUTS OF AMERICA; TWIN RIVER
    COUNCIL, INC., BOY SCOUTS OF
    AMERICA; and GOVERNOR CLINTON
    COUNCIL, INC., BOY SCOUTS OF
    AMERICA,

                            Defendants.



             ORDER EXTENDING NON-DEBTOR DEFENDANTS’ TIME TO FILE
                    ANSWER OR OTHER RESPONSIVE PLEADING

            Upon the Motion of Defendants Twin River Council, Inc., Boy Scouts of America and

Governor Clinton Council, Inc., Boy Scouts of America (the “Non-Debtor Defendants”), for an

extension of time to file an answer or other responsive pleading to Plaintiff’s complaint (the

“Motion”);1 and the Court having determined that there is just cause for the relief granted herein;

and upon all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor, IT IS HEREBY ORDERED THAT:

            1.    The Motion is granted as set forth herein.

            2.    The Non-Debtor Defendants’ time to submit an answer or other responsive pleading

to the Underlying Complaint pending in this Court is extended for a period of seven (7) days



1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Motion.
following the hearing on the PI Motion (currently scheduled for March 24, 2020) and entry of an

order by the Delaware Bankruptcy Court with respect to the PI Motion (the “Del. Bankr. Ct. PI

Order”).

       3.      Upon entry of the Del. Bankr. Ct. PI Order, the Non-Debtor Defendants’ deadline

to answer or otherwise respond to the Underlying Complaint in this Court will be extended until

August 17, 2020 (180 days from the commencement of the BSA’s chapter 11 case), or such date

as may be otherwise ordered or extended by order of the Delaware Bankruptcy Court.

       4.      The Non-Debtor Defendants shall promptly notify this Court of the entry of the

Del. Bankr. Ct. PI Order and any modification or extension thereof.

       5.      The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation, interpretation, or enforcement of this Order.



Dated: March 9        , 2020



                                                           UNITED STATES DISTRICT JUDGE




                                                 2
